Citation Nr: 1107778	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  07-21 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Whether there is new and material evidence to reopen a claim 
for service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from October 
1961 to July 1965.

This appeal to the Board of Veterans' Appeals (Board) is from a 
July 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran initially requested a videoconference hearing before 
the Board, but he withdrew this request in September 2008.  38 
C.F.R. § 20.704(e) (2010).

The Board is remanding the claim for service connection for PTSD 
the RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  Whereas the Board is 
going ahead and deciding whether there is new and material 
evidence to reopen the claim for service connection for bilateral 
hearing loss.


FINDINGS OF FACT

1.  An unappealed March 1996 rating decision denied service 
connection for bilateral sensorineural hearing loss because there 
was no competent and credible evidence of in-service incurrence 
as the service treatment records (STRs) were unremarkable for 
evidence or indications of hearing loss.  

2.  The additional evidence received since that March 1996 
decision is cumulative or redundant of evidence previously 
considered, does not relate to an unestablished fact necessary to 
substantiate this claim, and does not raise a reasonable 
possibility of substantiating it.




CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection for 
bilateral sensorineural hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.302, 20.1100, 20.1103 (2010).  

2.  New and material evidence has not been received since that 
March 1996 decision to reopen this claim.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

The U. S. Supreme Court has clarified that VCAA notice errors are 
not presumptively prejudicial, rather, should be determined based 
on the facts of each individual case.  Moreover, as the pleading 
party, the Veteran, not VA, has this burden of proof for showing 
there is a VCAA notice error in timing or content and, 
furthermore, that it is unduly prejudicial, meaning outcome 
determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in May 2006 and 
March 2007.  These letters informed him of the evidence required 
to substantiate his claim and of his and VA's respective 
responsibilities in obtaining this supporting evidence.  The 
March 2007 letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of the 
claim.  And specifically with regards to whether there is new and 
material evidence - the threshold preliminary requirement for 
reopening a claim that has been previously considered and denied 
and not timely appealed, the March 2007 VCAA notice letter is 
additionally compliant with the holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  This letter sufficiently explained the bases 
of the prior denial of the claim for hearing loss, including 
specifically in terms of clarifying the deficiencies in the 
evidence when this claim was previously considered.  VA's Office 
of General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 


evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial.  VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).  And of equal or even greater significance, after 
providing that additional Dingess and Kent notice, the RO went 
back and readjudicated the claim in the May 2008 SSOC - 
including considering the additional evidence received in 
response to that additional notice.  See again Mayfield IV and 
Prickett, supra.  So although that additional notice did not 
precede the initial adjudication of the claim, there has been 
reconsideration of the claim since providing that additional 
notice such that the timing defect in the provision of that 
additional notice has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable, and 
therefore appellate review may proceed without prejudicing him.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO obtained his 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records, and Social Security Administration 
disability (SSA) records.  Therefore, the Board is satisfied the 
RO has made reasonable efforts to obtain all identified records.  
Significantly, neither the Veteran nor his representative has 
identified, and the file does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that needs to be obtained.

Moreover, the duty to provide a VA examination for a medical 
nexus opinion only applies to a claim to reopen a finally 
adjudicated decision if new and material evidence is presented or 
secured.  38 C.F.R. § 3.159(c)(4)(C)(iii).  And, here, the Board 
finds there is no new and material evidence to reopen the claim 
for bilateral sensorineural hearing loss.  Hence, there is no 
requirement to have the Veteran examined for a medical nexus 
opinion unless and until he first satisfies this preliminary 
requirement of presenting new and material evidence to reopen 
this claim.  The Board is therefore satisfied the RO has provided 
all assistance required by the VCAA.  38 U.S.C.A. § 5103A.  



II.  Analysis-Petition to Reopen the Claim for Service 
Connection for Bilateral Hearing Loss

Because this claim has been previously considered and denied, and 
the prior decision was not timely appealed, the Board has the 
jurisdictional responsibility to determine whether there is new 
and material evidence, irrespective of what the RO may have 
determined concerning this, because this threshold preliminary 
determinative affects the Board's jurisdiction to adjudicate this 
claim on its underlying merits.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
See also Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed 
to comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen the 
Veteran's previously and finally denied claims).  See, too, 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the Board 
performs a 
two-step analysis.  The first step is to determine whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See 38 U.S.C.A. § 5108.  
According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.



Second, if VA determines the evidence is new and material, it may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 
2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only applies 
when making a determination as to whether the evidence is new and 
material.  It does not apply when making a determination as to 
the ultimate credibility and weight of the evidence as it relates 
to the merits of the claim.  Essentially, the presumption of 
credibility "dissolves" once the claim is reopened and decided on 
the merits.  See also Duran v. Brown, 7 Vet. App. 216 (1994) 
(indicating "Justus does not require the Secretary [of VA] to 
consider the patently incredible to be credible").

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service 
connection, there must be:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).



Organic diseases of the nervous system, such as sensorineural 
hearing loss, will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current 
Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. 
eds., at 110-11 (1988)).  But hearing loss will not be considered 
an actual ratable disability unless it is sufficiently severe to 
meet the regulatory requirements of 38 C.F.R. § 3.385.  According 
to this regulation, impaired hearing only will be considered a 
ratable disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

For service connection, it is not required that a hearing loss 
disability by the standards of 38 C.F.R. § 3.385 be demonstrated 
during service, although a hearing loss disability by these 
standards must be currently present, and service connection is 
possible if this current hearing loss disability can be 
adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Service connection for hearing loss may be 
granted where there is credible evidence of acoustic trauma due 
to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes (i.e., 38 C.F.R. § 3.385), and a 
medically sound basis upon which to attribute the post-service 
findings to the injury in service, as opposed to intercurrent 
causes.  Hensley, 5 Vet. App. at 159.

The March 1996 rating decision initially denied the Veteran's 
claim for service connection for bilateral hearing loss.  The 
primary basis of the denial was that there was no indication in 
the evidence that established in-service incurrence of hearing 
loss, as the RO observed the STRs were unremarkable for 
indications of bilateral (meaning right and left ear) hearing 
loss.  In making this determination, the RO considered the 
Veteran's contention of a history of military noise exposure, 
including from truck engines while working in motor transport.  
The RO also noted, however, that he had a 20-year, post-service, 
civilian occupational history of working offshore on oil rigs, so 
had experienced additional noise exposure during the many years 
since his discharge from service.  The RO further determined 
there was no competent and credible evidence that bilateral 
hearing loss had manifested to a compensable level (i.e., at 
least 10-percent disabling) within one year of his discharge from 
service, in turn precluding presumptive service connection for 
the hearing loss.  That said, it appears the RO had conceded the 
Veteran had a then current hearing loss disability, based on the 
results of his December 1995 VA audiological compensation 
examination, which had resulted in a diagnosis of sensorineural 
hearing loss in both ears.  But still, although not a stated 
basis of the denial, there was no competent and credible evidence 
etiologically linking this diagnosis of bilateral sensorineural 
hearing loss back to his military service, and in particular to 
the type of noise exposure he had experienced during service 
versus since service.

The RO appropriately notified the Veteran of that March 1996 
decision and apprised him of his procedural and appellate rights, 
but he did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 
20.302, 20.1103.



Concerning this bilateral hearing loss claim, the pertinent 
evidence of record at the time of that last and final March 1996 
rating decision consisted of personal statements, STRs, SPRs, and 
the report of the December 1995 VA compensation audiological 
examination.  So the evidence that must be considered in 
determining whether there is a basis for reopening this claim is 
the evidence that has been added to the record since that March 
1996 decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (The 
evidence to be considered in making this new-and-material 
determination is that added to the record since the last final 
denial on any basis).

Since that March 1996 decision, there has been a considerable 
amount of records added to the claims file, including additional 
VA treatment records, SSA records, and personal statements, but 
none of which are material to the claim in terms of attributing 
any current hearing loss to the Veteran's military service.  
Instead, most of these additional records are not even pertinent 
to the claim for hearing loss, rather, concern other unrelated 
conditions.  Indeed, there is little evidence of recent 
evaluation or treatment for hearing loss.  And although the Board 
does recognize the Veteran's relatively recent VA prescription 
for hearing aids, this, alone, does not address a critically 
missing element of his claim.  More specifically, even when the 
RO earlier considered his claim in March 1996, he already had 
established that he had a ratable hearing loss disability, i.e., 
sufficient hearing loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385.  This was not a missing 
element of his claim, even then.  So merely submitting additional 
records reaffirming he has bilateral hearing loss does nothing to 
address the more determinative issue of causation - that is, 
whether his hearing loss originated in service or is the result 
of noise exposure during his service.  See Cox v. Brown, 5 Vet. 
App. 95 (1993) and Morton v. Principi, 3 Vet. App. 508 (1992) 
(per curiam) (medical records describing Veteran's current 
condition are not material to issue of service connection and are 
not sufficient to reopen claim for service connection based on 
new and material evidence).



There still is no evidence etiologically linking the Veteran's 
hearing loss to his military service.  Specifically, there still 
is no competent evidence showing any indication of hearing loss 
while in service or, in the case of the sensorineural variant, to 
a compensable degree of at least 10-percent disabling within one 
year of his discharge from service - meaning by July 1966.  The 
RO's prior March 1996 final and binding decision already 
explicitly considered his available STRs in the prior 
determination on the merits.  Importantly, he has failed to 
submit any additional STRs or SPRs that might otherwise 
substantiate in-service incurrence of this condition or of the 
acoustic trauma that allegedly resulted in this condition.  
And without such crucial evidence, his petition to reopen his 
claim for service connection for bilateral hearing loss cannot 
succeed.

As it stands, there is only the Veteran's unsubstantiated lay 
allegation of a relationship or correlation between his military 
service and his current bilateral hearing loss disability.  The 
Court has held that lay assertions of medical causation cannot 
suffice to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Indeed, in Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court again pointed this out.  
In addition, his personal statements regarding in-service 
acoustic trauma essentially have been repetitive, merely 
reiterating arguments he made prior to the RO earlier denying 
this claim.  Then, just as now, he is attributing his hearing 
loss to excessive noise exposure from driving a heavy truck 
during his military service.  See Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  See also Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, arguments based 
on what amounts to the same evidence of record at the time of the 
previous final denial do not constitute the presentation of new 
and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 
(2006).



In sum, none of the additional evidence since the prior final and 
binding decision in March 1996 addresses the elements of service 
connection that were missing in that prior denial of the claim.  
Thus, there is no new and material evidence to reopen the claim 
for bilateral hearing loss, and the petition must be denied.  38 
C.F.R. § 3.156.  Furthermore, in the absence of new and material 
evidence, the benefit-of-the-doubt doctrine does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for 
bilateral hearing loss is denied.


REMAND

The Veteran contends he developed PTSD following traumatic 
experiences during the Vietnam War.  The Board must remand this 
claim for further development and consideration, which 
specifically includes the following:  (1) obtaining any 
outstanding VA treatment records; and (2) having the Veteran 
undergo a VA compensation examination for a medical nexus 
opinion.

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with the American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible 
supporting evidence that the claimed in- service stressors 
actually occurred, and (3) a link, established by medical 
evidence, between the current symptomatology and the claimed in-
service stressor(s).  See 38 C.F.R. §§3.304(f), 4.125(a).

Effective July 13, 2010, so during the pendency of this appeal, 
VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain 
circumstances, the evidentiary standards for establishing the 
occurrence of an in-service stressor for non-combat Veterans.  
See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  These 
revised regulations apply in cases like the Veteran's, which were 
appealed to the Board prior to July 13, 2010, but not decided by 
the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) 
(to be codified at 38 C.F.R. § 3.304(f)(3)).

The revised regulations pertaining to PTSD no longer require the 
verification of an in-service stressor if the Veteran was in a 
location involving "fear of hostile military or terrorist 
activity."  Such a location can be evidenced by awards such as 
the Iraq Campaign Medal or the Vietnam Service Medal.  Lay 
testimony alone can be used to establish the occurrence of an in-
service stressor in these situations.  The new regulatory 
provision requires that:  (1) A VA psychiatrist or psychologist, 
or contract equivalent, must confirm that the claimed stressor is 
adequate to support a diagnosis of PTSD; (2) the claimed stressor 
is consistent with the places, types, and circumstances of the 
Veteran's service; and (3) the Veteran's symptoms are related to 
the claimed stressor.  38 C.F.R. § 3.304(f) (2010) (as amended by 
75 Fed. Reg. 39843, 39852 (July 13, 2010) & 75 Fed. Reg. 41092 
(July 15, 2010)).

Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) 
states:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of [PTSD] and the 
Veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an 
event or circumstance that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the Veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.   

Previously, VA was required to undertake extensive development to 
determine whether a non-combat Veteran actually experienced the 
claimed in-service stressor and lay testimony, by itself, was not 
sufficient to establish the occurrence of the alleged stressor; 
instead, credible supporting evidence of a corroborated in-
service stressor was required.  Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  

In determining whether service connection is warranted, due 
consideration must be given to the places, types, and 
circumstances of the Veteran's service as well as all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a).  Under 
38 U.S.C.A. § 1154(a), VA is required to give "due 
consideration" to "all pertinent medical and lay evidence" in 
evaluating a claim for disability or death benefits.  Citing 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit has reiterated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, 
or lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).

It appears the Veteran recently has received psychiatric 
evaluation and treatment at the Biloxi, Mississippi, VA Medical 
Center (VAMC), but the records from this hospital currently in 
the file only date up to August 2007.  It thus appears there are 
more recent records that need to be obtained and considered.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (indicating VA has 
constructive, if not actual, notice of this additional evidence 
because it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
Therefore, on remand, the AMC must attempt to obtain any 
additional VA treatment records.  If they do not exist, the AMC 
must make an express declaration confirming that further attempts 
to obtain them would be futile.  The Veteran should also be 
apprised of the latter situation, if it arises.  
38 C.F.R. § 3.159(e).

The Board also finds it necessary to remand this PTSD claim so a 
VA psychiatrist or psychologist may provide an examination and 
nexus opinion.

In this regard, the Veteran asserts in-service traumatic 
stressors in Chu Lai, Vietnam, during approximately March to May 
1965, while serving in the C Company, Third Motor Transport 
Company, including the following two stressor allegations:  1.) 
while delivering supplies to the infantry, he would receive 
hostile fire, mostly at night, and could hear and feel the 
bullets "whistling by" him; and (2) while eating in the mess 
tent, located near the medic tent, he witnessed first-hand a 
nightmarish scene of a helicopter landing with wounded and dead 
fellow Marines, some bloody and dismembered.  It appears the 
claimed stressors may be consistent with the places, types, and 
circumstances of his service.  His DD Form 214 and other SPRs 
confirm he served on active duty from October 1961 to July 1965, 
with a military occupational specialty (MOS) of 
truck driver/motor vehicle operator.  He does not have any combat 
medals, per se, but his SPRs do confirm he participated in 
operations against the Viet Cong forces in the Republic of 
Vietnam, during the Vietnam War era, from May 7, 1965 to June 6, 
1965, which is very close to the timeframe he asserts for his 
alleged stressors.  

Importantly, a VA treating physician has made the required 
diagnosis of PTSD on Axis I.  See November 28, 2005 Biloxi VAMC 
mental health initial assessment.  And in Cohen v. Brown, 10 Vet. 
App. 128 (1997), the Court noted that a diagnosis of PTSD is 
presumably in accordance with the DSM-IV criteria, both in terms 
of the adequacy and sufficiency of the stressors claimed.  In 
making this diagnosis, this VA treating physician recorded the 
Veteran's general complaints of being involved in a transport 
division in a war zone "where active operations were ongoing" 
and that "...he was involved in evacuation of injured soldiers."  
He was again diagnosed with PTSD in October 2006 by another VA 
treating physician, but without any specific stressor allegations 
noted.  



It is unclear whether either or both of these VA treating 
physicians were clinical psychiatrists.  But, more importantly, 
there is no indication the Veteran reported the two specific 
stressor allegations listed above to these physicians as cause 
for their diagnosis of PTSD.  So it does not appear these 
physicians necessarily relied upon these stressors in diagnosing 
and treating the Veteran for PTSD, but instead, perhaps upon 
general allegations of Vietnam War trauma.  Id; see also 
38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 
39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).  So 
a VA compensation examination and opinion are needed to determine 
whether the stressors mentioned are adequate to support this PTSD 
diagnosis and its relationship to the claimed stressors.  
38 C.F.R. § 3.304(f) (2010) (as amended by 75 Fed. Reg. 39843, 
39852 (July 13, 2010) & 75 Fed. Reg. 41092 (July 15, 2010)).

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.	Ask the Veteran whether there are 
additional (more recent) VA treatment 
records that need to be obtained and 
considered, especially any dated since 
August 2007 at the VAMC in Biloxi, 
Mississippi.  If there are, obtain these 
additional records and associate them with 
the file for consideration.  Ask that he 
assist in obtaining any additional VA or 
other (private, etc.) treatment records by 
specifying the dates, locations, and 
providers of treatment.

If these requested records are 
unavailable, or the search for them 
otherwise yields negative results and 
further attempts to obtain these records 
would be futile, this must be documented 
in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2), (e)(1).

2.	Schedule the Veteran for a VA 
compensation examination by a VA 
psychiatrist or psychologist, or contract 
equivalent, to determine the likelihood 
(very likely, as likely as not, or 
unlikely) the Veteran's PTSD diagnosis is 
attributable to an identified stressor 
during his military service.  To this end, 
the examiner should specifically state 
whether the claimed stressor, if not 
involving combat, is related to the 
Veteran's fear of hostile military or 
terrorist activity of the type 
contemplated by the recent revisions to 
38 C.F.R. § 3.304(f)(3).

The examination should include any 
diagnostic testing or evaluation deemed 
necessary to comment on this determinative 
issue of causation.  The claims file, 
including a complete copy of this remand, 
must be made available for review of the 
Veteran's pertinent medical and other 
history.

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather, that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

Having said that, the examiner must also 
keep in mind, however, the recent 
revisions to 38 C.F.R. § 3.304(f)(3) 
liberalizing the evidentiary standard for 
establishing the required in-service 
stressor in certain cases.  See 75 Fed. 
Reg. 39,843 (July 13, 2010).  The new 
regulation is effective for claims pending 
as of July 13, 2010.  See 75 Fed. Reg. 
39,843 (July 13, 2010) (announcing final 
rule, incorrectly listing effective date 
as July 12, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010) (correcting effective date 
to July 13, 2010).  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record.  If the examiner is 
unable to provide this requested opinion, 
expressly indicate this and, more 
importantly, discuss why this is not 
possible.

3.	Then readjudicate the claim in light 
of any additional evidence.  If the claim 
is not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
an opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of the 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


